      Case 1:18-cv-03501-JGK Document 226 Filed 03/04/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK



DEMOCRATIC NATIONAL
COMMITTEE,

                           Plaintiff,                    Case No. 1:18-cv-3501-JGK-SDA

                  v.
                                                         Oral Argument Requested
THE RUSSIAN FEDERATION, et al.,

                           Defendants.




      DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
              NOTICE OF MOTION TO DISMISS
             COUNTS II, III, IV, VIII, XII, AND XIV
               OF THE AMENDED COMPLAINT


    James M. Gross                                     Michael A. Carvin (pro hac vice)
    JONES DAY                                            Counsel of Record
    250 Vesey Street                                   William D. Coglianese (pro hac vice)
    New York, NY 10281                                 JONES DAY
    (212) 326-3939                                     51 Louisiana Avenue, NW
    jgross@jonesday.com                                Washington, DC 20001
                                                       (202) 879-3939
                                                       macarvin@jonesday.com
                                                       wcoglianese@jonesday.com

                          Counsel for Donald J. Trump for President, Inc.
          Case 1:18-cv-03501-JGK Document 226 Filed 03/04/19 Page 2 of 3



         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendant Donald J. Trump for President, Inc.’s (“the Campaign’s”) Motion to Dismiss Counts

II, III, IV, VIII, XII, and XIV of the Second Amended Complaint; the Exhibits annexed thereto;

and all prior pleadings, submissions and proceedings herein, the Campaign moves the United States

District Court for the Southern District of New York (located in the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, New York) for an order granting the

Campaign’s Motion to Dismiss Counts II, III, IV, VIII, XII, and XIV of the Second Amended

Complaint, in accordance with Federal Rule of Civil Procedure 12(b)(6), and for such other and

further relief as the Court deems just and proper.



Dated:    March 4, 2019                                    Respectfully submitted,

                                                           /s/ Michael A. Carvin

         James M. Gross                                    Michael A. Carvin (pro hac vice)
         JONES DAY                                           Counsel of Record
         250 Vesey Street                                  William D. Coglianese (pro hac vice)
         New York, NY 10281                                JONES DAY
         (212) 326-3939                                    51 Louisiana Avenue, NW
         jgross@jonesday.com                               Washington, DC 20001
                                                           (202) 879-3939
                                                           macarvin@jonesday.com
                                                           wcoglianese@jonesday.com

                              Counsel for Donald J. Trump for President, Inc.
          Case 1:18-cv-03501-JGK Document 226 Filed 03/04/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE

        I, Michael A. Carvin, certify that on March 4, 2019, I caused the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system, which will send a notice of

electronic filing to all registered parties.


Dated: March 4, 2019                            /s/ Michael A. Carvin
                                                Michael A. Carvin

                                                Counsel for Defendant Donald J. Trump for President, Inc.
